Citation Nr: 1611564	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a disorder manifested by dizziness, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was remanded by the Board in October 2010 and January 2015.  It is now returned to the Board.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

With regard to the claim of entitlement to service connection for a psychiatric disability, the Board notes that at a November 2010 VA examination, the Veteran was diagnosed with an adjustment disorder with depressed mood, unrelated to service.  The examiner erroneously determined that the Veteran did not report any stressful experiences in service.  The service records confirm that the Veteran's ship was present in Da Nang harbor.  The Veteran contends that he heard bombs exploding and was frightened when his ship pulled into Da Nang harbor.  In a May 2015 VA examination, the examiner determined that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder (PTSD).  However an opinion regarding the etiology of the depressive disorder based on an accurate factual basis has yet to be obtained.  

Therefore, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any psychiatric disability, to include PTSD.  In addition, the examiner should provide an opinion as to whether any psychiatric disability is due to or aggravated by the service-connected disabilities.

With regard to the claim of entitlement to service connection for headaches, the Board notes that at a November 2010 VA examination, the Veteran was diagnosed with migraine headaches and the Veteran reported headaches prior to service.  In a June 2012 addendum opinion, the examiner did not address the question of aggravation of a condition that existed prior to service.  At a June 2015 VA examination, the examiner opined that the Veteran's headaches were tension headaches.  An etiology opinion was not provided at that time.

Therefore, the Board finds that a remand is order to determine the nature and etiology of any tension headaches, to include aggravation of a preexisting disability by service or a service-connected disability.  

With regard to the claims of entitlement to service connection for hypertension and headaches, the Board previously directed consideration with respect to secondary service connection.  At a June 2015 VA examination, the examiner provided a negative opinion based on no diagnosis of PTSD.  

As a remand is in order to address the etiology of any depressive disorder, a remand is needed to address whether the hypertension and dizziness are caused or aggravated by any psychiatric disability, if a psychiatric disability is shown to be service-connected, or are caused or aggravated by any other service-connected disabilities. 

Finally, any available VA and non-VA treatment records not yet associated with the file should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any available VA and non-VA treatment records not yet associated with the file.

2.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of all currently present psychiatric disabilities, to include PTSD or depressive disorder.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based on the examination and a review of the record, the examiner should provide the following opinions: 

(a)  Diagnose all psychiatric disabilities present and state whether or not each criterion for a diagnosis of PTSD is met.  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to active service, to include seeing and hearing bombs exploding while serving on a ship in Da Nang harbor?  

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to a fear of hostile military activity while serving on a ship in Da Nang harbor?

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychosis that was present within one year of separation from active service?  

(e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that was caused by service-connected disability?

(f)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disability?

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions:

(a)  The examiner should opine whether any headache disability clearly and unmistakably existed prior to the Veteran's entry into service.

(b)  If the examiner determines that the Veteran has a headache disability that clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting headache disability did not permanently increase in severity during service.

(c)  If a preexisting headache disability underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease? 

(d)  If any headache disability did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any headache disability is causally related to service or any incident of service.

(e)  If any headache disability did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any headache disability was caused by service-connected disability.

(f)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any headache disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disability.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension and dizziness disability.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions:

(a)  With regard to hypertension, is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by ischemic heart disease or any other service-connected disability, or a psychiatric disability (if service connection is found to be warranted for a psychiatric disability)?

(b)  With regard to hypertension, is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently worsened) by ischemic heart disease or any other service-connected disability, or a psychiatric disability (if service connection is found to be warranted for a psychiatric disability)?

(c)  With regard to dizziness, is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness was by ischemic heart disease or any other service-connected disability, or a psychiatric disability or hypertension (if service connection is found to be warranted for a psychiatric disability or hypertension)?

(d)  With regard to dizziness, is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness has been aggravated (permanently worsened) by ischemic heart disease or any other service-connected disability, or a psychiatric disability or hypertension (if service connection is found to be warranted for a psychiatric disability or hypertension)?

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

